DETAILED ACTION
Applicant’s Amendment filed on July 15, 2022 has been reviewed. 
Claims 1, 5, 7-8, 12, 14-15, 18 and 20 are amended in the amendment.
Claims 1-20 have been examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-8, 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins (US 9,246,762 B1) in view of Niamut et al. (US 2010/0303100 A1), hereinafter referred to as Niamut, and further in view of Rath et al. (US 2022/0121620 A1), hereinafter referred to as Rath.

With respect to claim 1, Watkins teaches An apparatus comprising at least one processing device comprising a processor coupled to memory (the computing environment includes one or more processing units and memory, col. 15, lines 35-53; fig. 8), the at least one processing device being configured: 
to assign a plurality of devices of a cluster to a logical host group (grouping computing devices providing NTP service into regions including a North America region, a Europe region, an Asia region, etc. using combinations of grouping (e.g., cluster and region), col, 4, lines 35-43; performing automatic NTP client-side configuration by a computing device such as one of the hosts depicted in FIG. 1 or 2 (e.g., by host 210 depicted in FIG. 2), col. 10, lines 4-8; fig. 1), wherein at least one of the devices assigned to the logical host group has a network time parameter that is different than another of the devices assigned to the logical host group (computing devices (e.g., servers) that provide a network service (e.g., the NTP service or another network service) can be located in one or more of the different clusters of the business or organization; for example, the San Francisco cluster contain three NTP servers including three network time sources [network time parameter] and the Los Angeles cluster contain five NTP servers, col. 4, lines 20-34; time sources (e.g., computing devices running NTP server software, which can be called stratum time sources) are provided in different clusters and in different network fabrics, network fabric 1 (140A) in cluster 1 (110) contains one or more time sources, col. 6, lines 7-15); 
Watkins does not explicitly teach
to determine a target network time parameter for the logical host group based at least in part on network time parameter related information about a given device of the plurality of devices assigned to the logical host group; and 
to cause the plurality of devices to configure their respective network time parameters to the target network time parameter based at least in part on the assignment of the plurality of devices to the logical host group;
wherein the logical host group is managed by a device management console; and
wherein the at least one processing device is further configured:
to determine that there is a network time parameter mismatch between at least one of the plurality of devices assigned to the logical host group and the device management console; and
	However, Niamut teaches
to determine a target network time parameter for the logical host group based at least in part on network time parameter related information about a given device of the plurality of devices assigned to the logical host group (in reporting the frame numbers to the central synchronization unit, the access nodes not only report their own clock time, but also the clock time of the others; the synchronization unit first synchronize the clocks of the different access nodes by (i) picking one clock as the reference clock, (ii) calculating per clock the difference with the reference clock, para. 0089); and 
to cause the plurality of devices to configure their respective network time parameters to the target network time parameter based at least in part on the assignment of the plurality of devices to the logical host group (the synchronization unit synchronize the clocks of the different access nodes by adjusting all clock times such that they are reference clock times, para. 0089);
wherein the logical host group is managed by a device management console (a central synchronization scheme in which the synchronization unit 9 collects arrival time information from the access nodes and calculates delay information for the variable-delay buffer in the access nodes, para. 0073); and
wherein the at least one processing device is further configured:
to determine that there is a network time parameter mismatch between at least one of the plurality of devices assigned to the logical host group and the device management console (the synchronization unit first synchronize the clocks of the different access nodes by (i) picking one clock as the reference clock, (ii) calculating per clock the difference with the reference clock, and (iii) adjusting all clock times such that they are reference clock times, para. 0089) in order to enhance the scalability by introducing a hierarchy of synchronization servers as taught by Niamut (para. 0116); and
Therefore, based on Watkins in view of Niamut, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Niamut to the apparatus of Watkins in order to enhance the scalability by introducing a hierarchy of synchronization servers as taught by Niamut (para. 0116).
Watkins in view of Niamut does not explicitly teach
responsive to the network time parameter mismatch exceeding a designated threshold, to generate an alert.
	However, Rath teaches 
responsive to the network time parameter mismatch exceeding a designated threshold, to generate an alert (if system is configured to use NTP, this would be NTP time; Clock- Alert notifications that would be raised in the system when clock skew increases violation- beyond a pre-configured threshold and further. alert Clock- A configurable action that the system can trigger if the skew reaches the violation- configured maximum skew, para. 0019) in order to ensure that a clock-violation-action is not triggered prematurely as taught by Rath (para. 0043).
Therefore, based on Watkins in view of Niamut, and further in view of Rath, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Rath to the apparatus of Watkins in view of Niamut in order to ensure that a clock-violation-action is not triggered prematurely as taught by Rath (para. 0043).

With respect to claim 4, Watkins teaches The apparatus of claim 1 wherein assigning the plurality of devices to the logical host group comprises assigning a physical server, a hypervisor host and a virtual machine to the logical host group (computing devices (e.g., servers) that provide a network service (e.g., the NTP service or another network service) can be located in one or more of the different clusters of the business or organization; for example, the San Francisco cluster contain three NTP servers including three network time sources [network time parameter] and the Los Angeles cluster contain five NTP servers, col. 4, lines 20-34; time sources (e.g., computing devices running NTP server software, which can be called stratum time sources) are provided in different clusters and in different network fabrics, network fabric 1 (140A) in cluster 1 (110) contains one or more time sources, col. 6, lines 7-15).

With respect to claim 5, Watkins in view of Niamut teaches The apparatus of claim 1 as described above[[:]]
Further, Niamut teaches  


wherein causing the plurality of devices to configure their respective network time parameters to the target network time parameter comprises causing the plurality of devices to configure their respective network time parameters to the target network time parameter based at least in part on the determination that there is a network time parameter mismatch between the at least one of the plurality of devices assigned to the logical host group and the device management console (the synchronization unit first synchronize the clocks of the different access nodes by (i) picking one clock as the reference clock, (ii) calculating per clock the difference with the reference clock, and (iii) adjusting all clock times such that they are reference clock times, para. 0089) in order to enhance the scalability by introducing a hierarchy of synchronization servers as taught by Niamut (para. 0116).
Therefore, based on Watkins in view of Niamut, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Niamut to the apparatus of Watkins in order to enhance the scalability by introducing a hierarchy of synchronization servers as taught by Niamut (para. 0116).

With respect to claim 6, Watkins in view of Niamut teaches The apparatus of claim 5 as described above 
Further, Niamut teaches wherein determining that there is a network time parameter mismatch in the plurality of devices assigned to the logical host group comprises: 
comparing a network time parameter of the device management console to a network time parameter of the at least one of the plurality of devices (the synchronization unit first synchronize the clocks of the different access nodes by (i) picking one clock as the reference clock, (ii) calculating per clock the difference with the reference clock, and (iii) adjusting all clock times such that they are reference clock times, para. 0089); 
determining, based at least in part on the comparison, that there is a difference between the network time parameter of the device management console and the network time parameter of the at least one of the plurality of devices (the synchronization unit first synchronize the clocks of the different access nodes by (i) picking one clock as the reference clock, (ii) calculating per clock the difference with the reference clock, and (iii) adjusting all clock times such that they are reference clock times, para. 0089); and 
determining that there is a time mismatch based at least in part on the determination that there is a difference between the network time parameter of the device management console and the network time parameter of the at least one of the plurality of devices (the synchronization unit first synchronize the clocks of the different access nodes by (i) picking one clock as the reference clock, (ii) calculating per clock the difference with the reference clock, and (iii) adjusting all clock times such that they are reference clock times, para. 0089) in order to enhance the scalability by introducing a hierarchy of synchronization servers as taught by Niamut (para. 0116).
Therefore, based on Watkins in view of Niamut, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Niamut to the apparatus of Watkins in order to enhance the scalability by introducing a hierarchy of synchronization servers as taught by Niamut (para. 0116).

With respect to claim 7, Watkins teaches The apparatus of claim 1: 
wherein the cluster comprises a first cluster (grouping computing devices providing NTP service into regions including a North America region, a Europe region, an Asia region, etc. using combinations of grouping (e.g., cluster and region), col, 4, lines 35-43; performing automatic NTP client-side configuration by a computing device such as one of the hosts depicted in FIG. 1 or 2 (e.g., by host 210 depicted in FIG. 2), col. 10, lines 4-8; fig. 1); 
wherein [[a]] the device management console is configured to manage a plurality of clusters comprising the first cluster and at least a second cluster (grouping computing devices providing NTP service into regions including a North America region, a Europe region, an Asia region, etc. using combinations of grouping (e.g., cluster and region), col, 4, lines 35-43; performing automatic NTP client-side configuration by a computing device such as one of the hosts depicted in FIG. 1 or 2 (e.g., by host 210 depicted in FIG. 2), col. 10, lines 4-8; fig. 1); and 
wherein the at least one processing device is further configured: 
to assign a second plurality of devices of the second cluster to a second logical host group in the device management console (computing devices (e.g., servers) that provide a network service (e.g., the NTP service or another network service) can be located in one or more of the different clusters of the business or organization; for example, the San Francisco cluster contain three NTP servers including three network time sources [network time parameter] and the Los Angeles cluster contain five NTP servers, col. 4, lines 20-34; time sources (e.g., computing devices running NTP server software, which can be called stratum time sources) are provided in different clusters and in different network fabrics, network fabric 1 (140A) in cluster 1 (110) contains one or more time sources, col. 6, lines 7-15; computing devices (e.g., servers) that provide a network service (e.g., the NTP service or another network service) can be located in one or more of the different clusters of the business or organization; for example, the San Francisco cluster contain three NTP servers including three network time sources [network time parameter] and the Los Angeles cluster contain five NTP servers, col. 4, lines 20-34; time sources (e.g., computing devices running NTP server software, which can be called stratum time sources) are provided in different clusters and in different network fabrics, network fabric 1 (140A) in cluster 1 (110) contains one or more time sources, col. 6, lines 7-15); 
Further, Niamut teaches 
to determine a second target network time parameter for the second logical host group on network time parameter related information about a second device of the second plurality of devices assigned to the second logical host group (in reporting the frame numbers to the central synchronization unit, the access nodes not only report their own clock time, but also the clock time of the others; the synchronization unit first synchronize the clocks of the different access nodes by (i) picking one clock as the reference clock, (ii) calculating per clock the difference with the reference clock, para. 0089); and 
to cause the second plurality of devices to configure their respective network time parameters to the second target network time parameter based at least in part on the assignment of the second plurality of devices to the second logical host group (the synchronization unit synchronize the clocks of the different access nodes by adjusting all clock times such that they are reference clock times, para. 0089) in order to enhance the scalability by introducing a hierarchy of synchronization servers as taught by Niamut (para. 0116).
Therefore, based on Watkins in view of Niamut, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Niamut to the apparatus of Watkins in order to enhance the scalability by introducing a hierarchy of synchronization servers as taught by Niamut (para. 0116).

With respect to claim 8, Watkins teaches A method comprising: 
assigning a plurality of devices of a cluster to a logical host group (grouping computing devices providing NTP service into regions including a North America region, a Europe region, an Asia region, etc. using combinations of grouping (e.g., cluster and region), col, 4, lines 35-43; performing automatic NTP client-side configuration by a computing device such as one of the hosts depicted in FIG. 1 or 2 (e.g., by host 210 depicted in FIG. 2), col. 10, lines 4-8; fig. 1), wherein at least one of the devices assigned to the logical host group has a network time parameter that is different than another of the devices assigned to the logical host group (computing devices (e.g., servers) that provide a network service (e.g., the NTP service or another network service) can be located in one or more of the different clusters of the business or organization; for example, the San Francisco cluster contain three NTP servers including three network time sources [network time parameter] and the Los Angeles cluster contain five NTP servers, col. 4, lines 20-34; time sources (e.g., computing devices running NTP server software, which can be called stratum time sources) are provided in different clusters and in different network fabrics, network fabric 1 (140A) in cluster 1 (110) contains one or more time sources, col. 6, lines 7-15); 
wherein the method is implemented by at least one processing device comprising a processor coupled to memory (the computing environment includes one or more processing units and memory, col. 15, lines 35-53; fig. 8).
Watkins does not explicitly teach
determining a target network time parameter for the logical host group based at least in part on network time parameter related information about a given device of the plurality of devices assigned to the logical host group; and 
causing the plurality of devices to configure their respective network time parameters to the target network time parameter based at least in part on the assignment of the plurality of devices to the logical host group; 
wherein the logical host group is managed by a device management console; 
wherein the at least one processing device is further configured:
to determine that there is a network time parameter mismatch between at least one of the plurality of devices assigned to the logical host group and the device management console; and
However, Niamut teaches
determining a target network time parameter for the logical host group based at least in part on network time parameter related information about a given device of the plurality of devices assigned to the logical host group (in reporting the frame numbers to the central synchronization unit, the access nodes not only report their own clock time, but also the clock time of the others; the synchronization unit first synchronize the clocks of the different access nodes by (i) picking one clock as the reference clock, (ii) calculating per clock the difference with the reference clock, para. 0089); and 
causing the plurality of devices to configure their respective network time parameters to the target network time parameter based at least in part on the assignment of the plurality of devices to the logical host group (the synchronization unit synchronize the clocks of the different access nodes by adjusting all clock times such that they are reference clock times, para. 0089); 
wherein the logical host group is managed by a device management console (a central synchronization scheme in which the synchronization unit 9 collects arrival time information from the access nodes and calculates delay information for the variable-delay buffer in the access nodes, para. 0073); 
wherein the at least one processing device is further configured:
determining that there is a network time parameter mismatch between at least one of the plurality of devices assigned to the logical host group and the device management console (the synchronization unit first synchronize the clocks of the different access nodes by (i) picking one clock as the reference clock, (ii) calculating per clock the difference with the reference clock, and (iii) adjusting all clock times such that they are reference clock times, para. 0089) in order to enhance the scalability by introducing a hierarchy of synchronization servers as taught by Niamut (para. 0116); and
Therefore, based on Watkins in view of Niamut, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Niamut to the method of Watkins in order to enhance the scalability by introducing a hierarchy of synchronization servers as taught by Niamut (para. 0116).
Watkins in view of Niamut does not explicitly teach
responsive to the network time parameter mismatch exceeding a designated threshold, to generate an alert; and
	However, Rath teaches 
responsive to the network time parameter mismatch exceeding a designated threshold, to generate an alert (if system is configured to use NTP, this would be NTP time; Clock- Alert notifications that would be raised in the system when clock skew increases violation- beyond a pre-configured threshold and further. alert Clock- A configurable action that the system can trigger if the skew reaches the violation- configured maximum skew, para. 0019) in order to ensure that a clock-violation-action is not triggered prematurely as taught by Rath (para. 0043); and
Therefore, based on Watkins in view of Niamut, and further in view of Rath, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Rath to the method of Watkins in view of Niamut in order to ensure that a clock-violation-action is not triggered prematurely as taught by Rath (para. 0043).

With respect to claim 11, Watkins teaches The method of claim 8 wherein assigning the plurality of devices to the logical host group comprises assigning a physical server, a hypervisor host and a virtual machine to the logical host group (computing devices (e.g., servers) that provide a network service (e.g., the NTP service or another network service) can be located in one or more of the different clusters of the business or organization; for example, the San Francisco cluster contain three NTP servers including three network time sources [network time parameter] and the Los Angeles cluster contain five NTP servers, col. 4, lines 20-34; time sources (e.g., computing devices running NTP server software, which can be called stratum time sources) are provided in different clusters and in different network fabrics, network fabric 1 (140A) in cluster 1 (110) contains one or more time sources, col. 6, lines 7-15).

With respect to claim 12, Watkins in view of Niamut teaches The method of claim 8 as described above[[:]]
Further, Niamut teaches  
(a central synchronization scheme in which the synchronization unit 9 collects arrival time information from the access nodes and calculates delay information for the variable-delay buffer in the access nodes, para. 0073)
(the synchronization unit first synchronize the clocks of the different access nodes by (i) picking one clock as the reference clock, (ii) calculating per clock the difference with the reference clock, and (iii) adjusting all clock times such that they are reference clock times, para. 0089)
wherein causing the plurality of devices to configure their respective network time parameters to the target network time parameter comprises causing the plurality of devices to configure their respective network time parameters to the target network time parameter based at least in part on the determination that there is a network time parameter mismatch between the at least one of the plurality of devices assigned to the logical host group and the device management console (the synchronization unit first synchronize the clocks of the different access nodes by (i) picking one clock as the reference clock, (ii) calculating per clock the difference with the reference clock, and (iii) adjusting all clock times such that they are reference clock times, para. 0089) in order to enhance the scalability by introducing a hierarchy of synchronization servers as taught by Niamut (para. 0116).
Therefore, based on Watkins in view of Niamut, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Niamut to the method of Watkins in order to enhance the scalability by introducing a hierarchy of synchronization servers as taught by Niamut (para. 0116).

With respect to claim 13, Watkins in view of Niamut teaches The method of claim 12 as described above 
Further, Niamut teaches wherein determining that there is a network time parameter mismatch in the plurality of devices assigned to the logical host group comprises: 
comparing a network time parameter of the device management console to a network time parameter of the at least one of the plurality of devices (the synchronization unit first synchronize the clocks of the different access nodes by (i) picking one clock as the reference clock, (ii) calculating per clock the difference with the reference clock, and (iii) adjusting all clock times such that they are reference clock times, para. 0089); 
determining, based at least in part on the comparison, that there is a difference between the network time parameter of the device management console and the network time parameter of the at least one of the plurality of devices (the synchronization unit first synchronize the clocks of the different access nodes by (i) picking one clock as the reference clock, (ii) calculating per clock the difference with the reference clock, and (iii) adjusting all clock times such that they are reference clock times, para. 0089); and 
determining that there is a time mismatch based at least in part on the determination that there is a difference between the network time parameter of the device management console and the network time parameter of the at least one of the plurality of devices (the synchronization unit first synchronize the clocks of the different access nodes by (i) picking one clock as the reference clock, (ii) calculating per clock the difference with the reference clock, and (iii) adjusting all clock times such that they are reference clock times, para. 0089) in order to enhance the scalability by introducing a hierarchy of synchronization servers as taught by Niamut (para. 0116).
Therefore, based on Watkins in view of Niamut, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Niamut to the method of Watkins in order to enhance the scalability by introducing a hierarchy of synchronization servers as taught by Niamut (para. 0116).

With respect to claim 14, Watkins teaches The method of claim 8: 
wherein the cluster comprises a first cluster (grouping computing devices providing NTP service into regions including a North America region, a Europe region, an Asia region, etc. using combinations of grouping (e.g., cluster and region), col, 4, lines 35-43; performing automatic NTP client-side configuration by a computing device such as one of the hosts depicted in FIG. 1 or 2 (e.g., by host 210 depicted in FIG. 2), col. 10, lines 4-8; fig. 1); 
wherein a device management console is configured to manage a plurality of clusters comprising the first cluster and at least a second cluster(grouping computing devices providing NTP service into regions including a North America region, a Europe region, an Asia region, etc. using combinations of grouping (e.g., cluster and region), col, 4, lines 35-43; performing automatic NTP client-side configuration by a computing device such as one of the hosts depicted in FIG. 1 or 2 (e.g., by host 210 depicted in FIG. 2), col. 10, lines 4-8; fig. 1); and 
wherein the method further comprises: 
assigning a second plurality of devices of the second cluster to a second logical host group in the device management console (computing devices (e.g., servers) that provide a network service (e.g., the NTP service or another network service) can be located in one or more of the different clusters of the business or organization; for example, the San Francisco cluster contain three NTP servers including three network time sources [network time parameter] and the Los Angeles cluster contain five NTP servers, col. 4, lines 20-34; time sources (e.g., computing devices running NTP server software, which can be called stratum time sources) are provided in different clusters and in different network fabrics, network fabric 1 (140A) in cluster 1 (110) contains one or more time sources, col. 6, lines 7-15; computing devices (e.g., servers) that provide a network service (e.g., the NTP service or another network service) can be located in one or more of the different clusters of the business or organization; for example, the San Francisco cluster contain three NTP servers including three network time sources [network time parameter] and the Los Angeles cluster contain five NTP servers, col. 4, lines 20-34; time sources (e.g., computing devices running NTP server software, which can be called stratum time sources) are provided in different clusters and in different network fabrics, network fabric 1 (140A) in cluster 1 (110) contains one or more time sources, col. 6, lines 7-15); 
Further, Niamut teaches
determining a second target network time parameter for the second logical host group on network time parameter related information about a second device of the second plurality of devices assigned to the second logical host group (in reporting the frame numbers to the central synchronization unit, the access nodes not only report their own clock time, but also the clock time of the others; the synchronization unit first synchronize the clocks of the different access nodes by (i) picking one clock as the reference clock, (ii) calculating per clock the difference with the reference clock, para. 0089); and 
causing the second plurality of devices to configure their respective network time parameters to the second target network time parameter based at least in part on the assignment of the second plurality of devices to the second logical host group (the synchronization unit synchronize the clocks of the different access nodes by adjusting all clock times such that they are reference clock times, para. 0089) in order to enhance the scalability by introducing a hierarchy of synchronization servers as taught by Niamut (para. 0116).
Therefore, based on Watkins in view of Niamut, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Niamut to the method of Watkins in order to enhance the scalability by introducing a hierarchy of synchronization servers as taught by Niamut (para. 0116).

With respect to claim 15, Watkins teaches A computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, the program code being executable by at least one processing device, the at least one processing device comprising a processor coupled to memory, wherein the program code, when executed by the at least one processing device (the computing environment includes one or more processing units and memory, col. 15, lines 35-53; fig. 8), causes the at least one processing device: 
to assign a plurality of devices of a cluster to a logical host group (grouping computing devices providing NTP service into regions including a North America region, a Europe region, an Asia region, etc. using combinations of grouping (e.g., cluster and region), col, 4, lines 35-43; performing automatic NTP client-side configuration by a computing device such as one of the hosts depicted in FIG. 1 or 2 (e.g., by host 210 depicted in FIG. 2), col. 10, lines 4-8; fig. 1), wherein at least one of the devices assigned to the logical host group has a network time parameter that is different than another of the devices assigned to the logical host group (computing devices (e.g., servers) that provide a network service (e.g., the NTP service or another network service) can be located in one or more of the different clusters of the business or organization; for example, the San Francisco cluster contain three NTP servers including three network time sources [network time parameter] and the Los Angeles cluster contain five NTP servers, col. 4, lines 20-34; time sources (e.g., computing devices running NTP server software, which can be called stratum time sources) are provided in different clusters and in different network fabrics, network fabric 1 (140A) in cluster 1 (110) contains one or more time sources, col. 6, lines 7-15); 
Watkins does not explicitly teach
to determine a target network time parameter for the logical host group based at least in part on network time parameter related information about a given device of the plurality of devices assigned to the logical host group; and 
to cause the plurality of devices to configure their respective network time parameters to the target network time parameter based at least in part on the assignment of the plurality of devices to the logical host group;
wherein the logical host group is managed by a device management console; and
wherein the at least one processing device is further configured:
to determine that there is a network time parameter mismatch between at least one of the plurality of devices assigned to the logical host group and the device management console; and
	However, Niamut teaches
to determine a target network time parameter for the logical host group based at least in part on network time parameter related information about a given device of the plurality of devices assigned to the logical host group (in reporting the frame numbers to the central synchronization unit, the access nodes not only report their own clock time, but also the clock time of the others; the synchronization unit first synchronize the clocks of the different access nodes by (i) picking one clock as the reference clock, (ii) calculating per clock the difference with the reference clock, para. 0089); and 
to cause the plurality of devices to configure their respective network time parameters to the target network time parameter based at least in part on the assignment of the plurality of devices to the logical host group (the synchronization unit synchronize the clocks of the different access nodes by adjusting all clock times such that they are reference clock times, para. 0089) in order to enhance the scalability by introducing a hierarchy of synchronization servers as taught by Niamut (para. 0116);
wherein the logical host group is managed by a device management console (a central synchronization scheme in which the synchronization unit 9 collects arrival time information from the access nodes and calculates delay information for the variable-delay buffer in the access nodes, para. 0073); and
wherein the at least one processing device is further configured:
to determine that there is a network time parameter mismatch between at least one of the plurality of devices assigned to the logical host group and the device management console (the synchronization unit first synchronize the clocks of the different access nodes by (i) picking one clock as the reference clock, (ii) calculating per clock the difference with the reference clock, and (iii) adjusting all clock times such that they are reference clock times, para. 0089) in order to enhance the scalability by introducing a hierarchy of synchronization servers as taught by Niamut (para. 0116); and
Therefore, based on Watkins in view of Niamut, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Niamut to the product of Watkins in order to enhance the scalability by introducing a hierarchy of synchronization servers as taught by Niamut (para. 0116).
Watkins in view of Niamut does not explicitly teach
responsive to the network time parameter mismatch exceeding a designated threshold, to generate an alert.
However, Rath teaches 
responsive to the network time parameter mismatch exceeding a designated threshold, to generate an alert (if system is configured to use NTP, this would be NTP time; Clock- Alert notifications that would be raised in the system when clock skew increases violation- beyond a pre-configured threshold and further. alert Clock- A configurable action that the system can trigger if the skew reaches the violation- configured maximum skew, para. 0019) in order to ensure that a clock-violation-action is not triggered prematurely as taught by Rath (para. 0043).
Therefore, based on Watkins in view of Niamut, and further in view of Rath, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Rath to the product of Watkins in view of Niamut in order to ensure that a clock-violation-action is not triggered prematurely as taught by Rath (para. 0043).

With respect to claim 18, Watkins in view of Niamut teaches The computer program product of claim 15 as described above:
Further, Niamut teaches  
 (a central synchronization scheme in which the synchronization unit 9 collects arrival time information from the access nodes and calculates delay information for the variable-delay buffer in the access nodes, para. 0073)
 (the synchronization unit first synchronize the clocks of the different access nodes by (i) picking one clock as the reference clock, (ii) calculating per clock the difference with the reference clock, and (iii) adjusting all clock times such that they are reference clock times, para. 0089)
wherein causing the plurality of devices to configure their respective network time parameters to the target network time parameter comprises causing the plurality of devices to configure their respective network time parameters to the target network time parameter based at least in part on the determination that there is a network time parameter mismatch between the at least one of the plurality of devices assigned to the logical host group and the device management console (the synchronization unit first synchronize the clocks of the different access nodes by (i) picking one clock as the reference clock, (ii) calculating per clock the difference with the reference clock, and (iii) adjusting all clock times such that they are reference clock times, para. 0089) in order to enhance the scalability by introducing a hierarchy of synchronization servers as taught by Niamut (para. 0116).
Therefore, based on Watkins in view of Niamut, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Niamut to the product of Watkins in order to enhance the scalability by introducing a hierarchy of synchronization servers as taught by Niamut (para. 0116).

With respect to claim 19, Watkins in view of Niamut teaches The computer program product of claim 18 as described above 
Further, Niamut teaches wherein determining that there is a network time parameter mismatch in the plurality of devices assigned to the logical host group comprises: 
comparing a network time parameter of the device management console to a network time parameter of the at least one of the plurality of devices (the synchronization unit first synchronize the clocks of the different access nodes by (i) picking one clock as the reference clock, (ii) calculating per clock the difference with the reference clock, and (iii) adjusting all clock times such that they are reference clock times, para. 0089); 
determining, based at least in part on the comparison, that there is a difference between the network time parameter of the device management console and the network time parameter of the at least one of the plurality of devices (the synchronization unit first synchronize the clocks of the different access nodes by (i) picking one clock as the reference clock, (ii) calculating per clock the difference with the reference clock, and (iii) adjusting all clock times such that they are reference clock times, para. 0089); and 
determining that there is a time mismatch based at least in part on the determination that there is a difference between the network time parameter of the device management console and the network time parameter of the at least one of the plurality of devices (the synchronization unit first synchronize the clocks of the different access nodes by (i) picking one clock as the reference clock, (ii) calculating per clock the difference with the reference clock, and (iii) adjusting all clock times such that they are reference clock times, para. 0089) in order to enhance the scalability by introducing a hierarchy of synchronization servers as taught by Niamut (para. 0116).
Therefore, based on Watkins in view of Niamut, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Niamut to the product of Watkins in order to enhance the scalability by introducing a hierarchy of synchronization servers as taught by Niamut (para. 0116).

With respect to claim 20, Watkins teaches The computer program product of claim 15: 
wherein the cluster comprises a first cluster (grouping computing devices providing NTP service into regions including a North America region, a Europe region, an Asia region, etc. using combinations of grouping (e.g., cluster and region), col, 4, lines 35-43; performing automatic NTP client-side configuration by a computing device such as one of the hosts depicted in FIG. 1 or 2 (e.g., by host 210 depicted in FIG. 2), col. 10, lines 4-8; fig. 1); 
wherein [[a]] the device management console is configured to manage a plurality of clusters comprising the first cluster and at least a second cluster (grouping computing devices providing NTP service into regions including a North America region, a Europe region, an Asia region, etc. using combinations of grouping (e.g., cluster and region), col, 4, lines 35-43; performing automatic NTP client-side configuration by a computing device such as one of the hosts depicted in FIG. 1 or 2 (e.g., by host 210 depicted in FIG. 2), col. 10, lines 4-8; fig. 1); and 
wherein the at least one processing device is further configured: 
to assign a second plurality of devices of the second cluster to a second logical host group in the device management console (computing devices (e.g., servers) that provide a network service (e.g., the NTP service or another network service) can be located in one or more of the different clusters of the business or organization; for example, the San Francisco cluster contain three NTP servers including three network time sources [network time parameter] and the Los Angeles cluster contain five NTP servers, col. 4, lines 20-34; time sources (e.g., computing devices running NTP server software, which can be called stratum time sources) are provided in different clusters and in different network fabrics, network fabric 1 (140A) in cluster 1 (110) contains one or more time sources, col. 6, lines 7-15; computing devices (e.g., servers) that provide a network service (e.g., the NTP service or another network service) can be located in one or more of the different clusters of the business or organization; for example, the San Francisco cluster contain three NTP servers including three network time sources [network time parameter] and the Los Angeles cluster contain five NTP servers, col. 4, lines 20-34; time sources (e.g., computing devices running NTP server software, which can be called stratum time sources) are provided in different clusters and in different network fabrics, network fabric 1 (140A) in cluster 1 (110) contains one or more time sources, col. 6, lines 7-15); 
Further, Niamut teaches 
to determine a second target network time parameter for the second logical host group on network time parameter related information about a second device of the second plurality of devices assigned to the second logical host group (in reporting the frame numbers to the central synchronization unit, the access nodes not only report their own clock time, but also the clock time of the others; the synchronization unit first synchronize the clocks of the different access nodes by (i) picking one clock as the reference clock, (ii) calculating per clock the difference with the reference clock, para. 0089); and 
to cause the second plurality of devices to configure their respective network time parameters to the second target network time parameter based at least in part on the assignment of the second plurality of devices to the second logical host group (the synchronization unit synchronize the clocks of the different access nodes by adjusting all clock times such that they are reference clock times, para. 0089) in order to enhance the scalability by introducing a hierarchy of synchronization servers as taught by Niamut (para. 0116).
Therefore, based on Watkins in view of Niamut, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Niamut to the product of Watkins in order to enhance the scalability by introducing a hierarchy of synchronization servers as taught by Niamut (para. 0116).

Claims 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins (US 9,246,762 B1) in view of Niamut et al. (US 2010/0303100 A1), hereinafter referred to as Niamut, further in view of Rath et al. (US 2022/0121620 A1), hereinafter referred to as Rath, and furthermore in view of Shirakawa (US 2003/0221138 A1).

With respect to claim 2, Watkin in view of Niamut, and further in view of Rath teaches The apparatus of claim 1 as described above:
 Watkin in view of Niamut, and further in view of Rath does not explicitly teach
wherein the at least one processing device is further configured: 
to issue a command to a backend technical support system, the command requesting the network time parameter related information about the given device; and 
to obtain the network time parameter related information about the given device from the backend technical support system in response to the command; and 
wherein determining the target network time parameter for the logical host group based at least in part on the network time parameter related information about the given device comprises determining the target network time parameter based at least in part on the network time parameter related information obtained in response to the command from the backend technical support system.
	However, Shirakawa teaches 
wherein the at least one processing device is further configured: 
to issue a command to a backend technical support system (a processing structure in which the standard time holding device 10 r obtains the standard time information from the device or means of logically higher hierarchy so as to provide the information to the cluster system 20, para. 0055), the command requesting the network time parameter related information about the given device (the standard time holding device 10 provides the standard time information t1 in response to the access (inquiry and request for obtaining the standard time information t1) from the devices in the cluster system 20 via the network, para. 0052); and 
to obtain the network time parameter related information about the given device from the backend technical support system in response to the command (the standard time holding device 10 comprises a standard time transmitting/receiving unit 11 and a standard time control unit 12, para. 0052; the standard time transmitting/receiving unit 11 comprises an interface function which makes an access to the standard time control unit 12 according to a request from the standard time transmitting/receiving unit 31a of the operational system device 30a and obtains the standard time information (t1), and transmits it as a response to the cluster system 20 including the information, para. 0053); and 
wherein determining the target network time parameter for the logical host group based at least in part on the network time parameter related information about the given device comprises determining the target network time parameter based at least in part on the network time parameter related information obtained in response to the command from the backend technical support system (the standard time information t1 held and provided by the standard time holding device 10 is the information about the time to be the standard (reference) for the cluster system 20 and the time correction processing in the cluster system 20, para. 0055; the operational system device 30a in the cluster system 20 as the representative device obtains, at regular or irregular intervals, the standard time information t1 from the standard time holding device 10 (step S11) via the network 50; then, it judges whether or not there is a difference between the obtained standard time information t1 and the time t2 of the clock controlled within the device (step S12); when there is a difference of more than a prescribed amount (step S12--YES), the time correction processing is performed (step S13) so that the time t2 is set to meet (or to be close to) the standard time t1, para. 0090) in order to improve the accuracy of time synchronization as taught by Shirakawa (para. 0008).
Therefore, based on Watkins in view of Niamut, further in view of Rath, and furthermore in view of Shirakawa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Shirakawa to the apparatus of Watkins in view of Niamut, and further in view of Rath in order to improve the accuracy of time synchronization as taught by Shirakawa (para. 0008).

With respect to claim 3, Watkins teaches The apparatus of claim 2 wherein the network time parameter related information comprises a geographical region in which the given device is located (computing devices (e.g., servers) that provide a network service (e.g., the NTP service or another network service) can be located in one or more of the different clusters of the business or organization; for example, the San Francisco cluster contain three NTP servers including three network time sources [network time parameter] and the Los Angeles cluster contain five NTP servers, col. 4, lines 20-34; time sources (e.g., computing devices running NTP server software, which can be called stratum time sources) are provided in different clusters and in different network fabrics, network fabric 1 (140A) in cluster 1 (110) contains one or more time sources, col. 6, lines 7-15).

With respect to claim 9, Watkin in view of Niamut, and further in view of Rath teaches The method of claim 8 as described above:
 Watkin in view of Niamut, and further in view of Rath does not explicitly teach
wherein the method further comprises: 
issuing a command to a backend technical support system, the command requesting the network time parameter related information about the given device; and 
obtaining the network time parameter related information about the given device from the backend technical support system in response to the command; and 
wherein determining the target network time parameter for the logical host group based at least in part on the network time parameter related information about the given device comprises determining the target network time parameter based at least in part on the network time parameter related information obtained in response to the command from the backend technical support system.
However, Shirakawa teaches
wherein the method further comprises: 
issuing a command to a backend technical support system (a processing structure in which the standard time holding device 10 r obtains the standard time information from the device or means of logically higher hierarchy so as to provide the information to the cluster system 20, para. 0055), the command requesting the network time parameter related information about the given device (the standard time holding device 10 provides the standard time information t1 in response to the access (inquiry and request for obtaining the standard time information t1) from the devices in the cluster system 20 via the network, para. 0052); and 
obtaining the network time parameter related information about the given device from the backend technical support system in response to the command (the standard time holding device 10 comprises a standard time transmitting/receiving unit 11 and a standard time control unit 12, para. 0052; the standard time transmitting/receiving unit 11 comprises an interface function which makes an access to the standard time control unit 12 according to a request from the standard time transmitting/receiving unit 31a of the operational system device 30a and obtains the standard time information (t1), and transmits it as a response to the cluster system 20 including the information, para. 0053); and 
wherein determining the target network time parameter for the logical host group based at least in part on the network time parameter related information about the given device comprises determining the target network time parameter based at least in part on the network time parameter related information obtained in response to the command from the backend technical support system (the standard time information t1 held and provided by the standard time holding device 10 is the information about the time to be the standard (reference) for the cluster system 20 and the time correction processing in the cluster system 20, para. 0055; the operational system device 30a in the cluster system 20 as the representative device obtains, at regular or irregular intervals, the standard time information t1 from the standard time holding device 10 (step S11) via the network 50; then, it judges whether or not there is a difference between the obtained standard time information t1 and the time t2 of the clock controlled within the device (step S12); when there is a difference of more than a prescribed amount (step S12--YES), the time correction processing is performed (step S13) so that the time t2 is set to meet (or to be close to) the standard time t1, para. 0090) in order to improve the accuracy of time synchronization as taught by Shirakawa (para. 0008).
Therefore, based on Watkins in view of Niamut, further in view of Rath, and furthermore in view of Shirakawa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Shirakawa to the method of Watkins in view of Niamut, and further in view of Rath in order to improve the accuracy of time synchronization as taught by Shirakawa (para. 0008).

With respect to claim 10, Watkins teaches The method of claim 9 wherein the network time parameter related information comprises a geographical region in which the given device is located (computing devices (e.g., servers) that provide a network service (e.g., the NTP service or another network service) can be located in one or more of the different clusters of the business or organization; for example, the San Francisco cluster contain three NTP servers including three network time sources [network time parameter] and the Los Angeles cluster contain five NTP servers, col. 4, lines 20-34; time sources (e.g., computing devices running NTP server software, which can be called stratum time sources) are provided in different clusters and in different network fabrics, network fabric 1 (140A) in cluster 1 (110) contains one or more time sources, col. 6, lines 7-15).

With respect to claim 16, Watkin in view of Niamut, and further in view of Rath teaches The computer program product of claim 15 as described above:
 Watkin in view of Niamut, and further in view of Rath does not explicitly teach
wherein the program code further causes the at least one processing device: 
to issue a command to a backend technical support system, the command requesting the network time parameter related information about the given device; and 
to obtain the network time parameter related information about the given device from the backend technical support system in response to the command; and 
wherein determining the target network time parameter for the logical host group based at least in part on the network time parameter related information about the given device comprises determining the target network time parameter based at least in part on the network time parameter related information obtained in response to the command from the backend technical support system.
However, Shirakawa teaches 
wherein the at least one processing device is further configured: 
to issue a command to a backend technical support system (a processing structure in which the standard time holding device 10 r obtains the standard time information from the device or means of logically higher hierarchy so as to provide the information to the cluster system 20, para. 0055), the command requesting the network time parameter related information about the given device (the standard time holding device 10 provides the standard time information t1 in response to the access (inquiry and request for obtaining the standard time information t1) from the devices in the cluster system 20 via the network, para. 0052); and 
to obtain the network time parameter related information about the given device from the backend technical support system in response to the command (the standard time holding device 10 comprises a standard time transmitting/receiving unit 11 and a standard time control unit 12, para. 0052; the standard time transmitting/receiving unit 11 comprises an interface function which makes an access to the standard time control unit 12 according to a request from the standard time transmitting/receiving unit 31a of the operational system device 30a and obtains the standard time information (t1), and transmits it as a response to the cluster system 20 including the information, para. 0053); and 
wherein determining the target network time parameter for the logical host group based at least in part on the network time parameter related information about the given device comprises determining the target network time parameter based at least in part on the network time parameter related information obtained in response to the command from the backend technical support system (the standard time information t1 held and provided by the standard time holding device 10 is the information about the time to be the standard (reference) for the cluster system 20 and the time correction processing in the cluster system 20, para. 0055; the operational system device 30a in the cluster system 20 as the representative device obtains, at regular or irregular intervals, the standard time information t1 from the standard time holding device 10 (step S11) via the network 50; then, it judges whether or not there is a difference between the obtained standard time information t1 and the time t2 of the clock controlled within the device (step S12); when there is a difference of more than a prescribed amount (step S12--YES), the time correction processing is performed (step S13) so that the time t2 is set to meet (or to be close to) the standard time t1, para. 0090) in order to improve the accuracy of time synchronization as taught by Shirakawa (para. 0008).
Therefore, based on Watkins in view of Niamut, further in view of Rath, and furthermore in view of Shirakawa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Shirakawa to the product of Watkins in view of Niamut, and further in view of Rath in order to improve the accuracy of time synchronization as taught by Shirakawa (para. 0008).

With respect to claim 17, Watkins teaches The computer program product of claim 16 wherein the network time parameter related information comprises a geographical region in which the given device is located (computing devices (e.g., servers) that provide a network service (e.g., the NTP service or another network service) can be located in one or more of the different clusters of the business or organization; for example, the San Francisco cluster contain three NTP servers including three network time sources [network time parameter] and the Los Angeles cluster contain five NTP servers, col. 4, lines 20-34; time sources (e.g., computing devices running NTP server software, which can be called stratum time sources) are provided in different clusters and in different network fabrics, network fabric 1 (140A) in cluster 1 (110) contains one or more time sources, col. 6, lines 7-15).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H. HWANG can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
October 22, 2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447